Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000359
                                                          17-SEP-2013
                                                          02:00 PM


                           SCWC-12-0000359

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

           SHANE FLORES, Petitioner/Defendant-Appellant,

                                  and

    FLOYD ORSBORN and ROBERT LOGSDON, Respondents/Defendants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000359; CR. NO. 10-1-0591)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           The Application for Writ of Certiorari filed on August

5, 2013 by Petitioner/Defendant-Appellant Shane Flores is hereby

accepted and will be scheduled for oral argument.       The parties

will be notified by the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, September 17, 2013.

Jeffrey A. Hawk,                   /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack